Exhibit ADDENDUM TO SECURITIES PURCHASE AGREEMENT Addendum to Securities Purchase Agreement dated as of September 8, 2009 (this “Addendum”) by and between Celsius Holdings, Inc., a Nevada corporation, with principal executive offices located at th Avenue, Suite C, Delray Beach, Florida 33483 (the “Company”), and Golden Gate Investors, Inc. (“Holder”). WHEREAS, the Company and Holder entered into a Securities Purchase Agreement dated as of December 19, 2007. WHEREAS, the Company and Holder wish to amend the said Securities Purchase Agreement dated December 19, 2007. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Holder and Company agree that rights to any and all of the Additional Debentures are hereby cancelled and terminated without penalty to either party. 2.Holder and Company agree that the remaining principal balance of $250,000 of the Promissory Note due from Holder to the Company will be netted against the outstanding Debenture. This will leave a current principal balance of the Debenture of $346,000. 3.Section IV. CERTAIN COVENANTS AND ACKNOWLEDGMENTS sub section H. Certain Restrictions is deleted in its entirety. 4.The amendments provided in Sections 1 and 3, and the first sentence of Section 2 above, are contingent upon Company honoring all of Holder's Debenture conversions associated with the $346,000 Debenture balance, and the Company not objecting to Holder selling such shares under Rule 144; provided that, for each conversion, counsel for Holder (reasonably acceptable to the Company), provides the Company with a legal opinion as to the availability of Rule 144 to
